
	
		III
		111th CONGRESS
		1st Session
		S. RES. 357
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mr. Inouye (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Urging the people of the United States to
		  observe Global Family Day and One Day of Peace and Sharing.
	
	
		Whereas
			 in 2009, the people of the world suffered many calamitous events, including
			 devastation from tsunamis, terror attacks, wars, famines, genocides,
			 hurricanes, earthquakes, political and religious conflicts, diseases, poverty,
			 and rioting, all necessitating global cooperation, compassion, and unity
			 previously unprecedented among diverse cultures, faiths, and economic
			 classes;
		Whereas
			 grave global challenges in 2010 may require cooperation and innovative
			 problem-solving among citizens and nations on an even greater scale;
		Whereas, on December 15, 2000, Congress
			 adopted Senate Concurrent Resolution 138, expressing the sense of Congress that
			 the President of the United States should issue a proclamation each year
			 calling upon the people of the United States and interested organizations to
			 observe an international day of peace and sharing at the beginning of each
			 year;
		Whereas
			 in 2001, the United Nations General Assembly adopted Resolution 56/2, which
			 invited Member States, intergovernmental and non-governmental
			 organizations and all the peoples of the world to celebrate One Day in Peace, 1
			 January 2002, and every year thereafter;
		Whereas
			 many foreign heads of State have recognized the importance of establishing
			 Global Family Day, a special day of international unity, peace, and sharing, on
			 the first day of each year; and
		Whereas
			 family is the basic structure of humanity, thus, we must all look to the
			 stability and love within our individual families to create stability in the
			 global community: Now, therefore, be it
		
	
		That the Senate urgently requests—
			(1)the people of the United States to observe
			 Global Family Day and One Day of Peace and Sharing with appropriate activities
			 stressing the need—
				(A)to eradicate violence, hunger, poverty, and
			 suffering; and
				(B)to establish greater trust and fellowship
			 among peace-loving countries and families everywhere; and
				(2)American businesses, labor organizations,
			 and faith and civic leaders to join in promoting appropriate activities for
			 Americans and in extending appropriate greetings from the families of the
			 United States to families in the rest of the world.
			
